Title: From George Washington to Brigadier General John Thomas, 4 December 1775
From: Washington, George
To: Thomas, John



Sir,
Cambridge 4th Decr 1775.

I recollect that when you were here last, you spoke to me in behalf of some Captn who was desirous of raising a Company,

and taking the chance of a Vacancy. The answer I then gave I am not positive, but think I rather declind accepting the offer—upon reflecting more maturely on the matter I am clearly against it—because I am satisfied that if one person is indulged in an application of this sort it will open a door to others, and the Recru[i]ting Service greatly impeded by those who may want to come in, & who will expect to do so if they can have it thought that their success in the Recruiting Service exceeds those of the Officers already nominated—If a measure of this sort was, in a single Instance to be given into, it would instantly create different Interests & do more injury than can well be immagin’d, for which reason I beg of you to discourage every attempt of the kind. I am with esteem Sir Yr Most Obedt Servt

Go: Washington

